--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1


*Confidential treatment has been requested as to certain portions of this
exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.
 
 




CO-PROMOTION AGREEMENT


THIS CO-PROMOTION AGREEMENT (“Agreement”), entered into as of this 7th day of
January 2010, is by and between GALDERMA LABORATORIES, L.P., a Texas limited
partnership, having as its principal place of business at 14501 North Freeway,
Fort Worth, Texas 76177 (“PhotoMedex”), and PHOTOMEDEX, INC., a Delaware
corporation, having as its principal place of business 147 Keystone Drive,
Montgomeryville, PA 18936 (“PhotoMedex”) (each a “party”, collectively
“parties”).


WHEREAS, Galderma has exclusive rights to market, sell and distribute the
Product (as defined below) in the Territory (as defined below);


WHEREAS, PhotoMedex is engaged in the business of and has specialized expertise
and capabilities in, among other things, the promotion of procedural products
and services to physicians; and


WHEREAS, Galderma and PhotoMedex desire to work together to promote the Product
upon the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.0 DEFINITIONS.  Capitalized terms used herein without definition shall have
the meanings specified in this Section 1.0 (such definitions to be equally
applicable to both the singular and plural forms of the terms defined).  Unless
otherwise specified, all references in this Agreement to “Sections” are to
Sections of this Agreement.


1.1 “Act” shall mean the United States Federal Food, Drug and Cosmetic Act, as
it may be amended from time to time.


1.2 “Affiliate(s)” shall mean any person or entity directly or indirectly,
controlling, controlled by or under common control and/or ownership with
Galderma or PhotoMedex. Ownership or control for purposes of this Section 1.2
shall mean (a) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock having the right to vote for the
election of directors and (b) in the case of non-corporate entities, direct or
indirect ownership of the equity interest necessary to direct the management and
policies of such non-corporate entities.  As to Galderma, as of the Effective
Date, “Affiliate” shall specifically include, but is not limited to, Galderma
S.A., Galderma Pharma S.A., Nestlé S.A. and L’Oréal S.A.


1.3 “Applicable Laws and Regulations” shall mean all applicable federal, state
and local laws, regulations, rules or guidelines that govern the services and
transactions contemplated by this Agreement, including without limitation the
Act, as the same may be amended from time to time.


1.4 “Commercially Reasonable Efforts” shall mean efforts and resources normally
used by a party for a product owned by it or to which it has rights, which is of
similar market potential at a similar stage in its development or product life,
taking into account issues of safety, efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, the profitability of the applicable products, and
other relevant commercial factors.


1.5 “Quarterly Report” shall mean a report, similar in substance and format to
the attached Schedule 1, which sets forth PhotoMedex’s efforts in promoting and
marketing the Product during the preceding calendar quarter (or any portion
thereof) and includes at a minimum: (i) the number of Product Calls, the name,
address, and specialty of each healthcare professional upon whom the Product
Call was made, and a breakdown of First Position Details and Second Position
Details made and recorded

 
 

--------------------------------------------------------------------------------

 

 based on data recorded by the PDT Sales Force, as defined in 3.3; (ii) such
other information as may be reasonably required in the then-current Marketing
Plan; (iii) sales strategies; (iv) market and sales target analysis; (v) sales
force deployment; (vi) forecast vs. plan comparison; and (vii) such other
information as mutually agreed upon by the parties.


1.6 “Effective Date” shall mean January 1, 2010.


1.7 “FDA” shall mean the United States Food and Drug Administration or any
successor entity thereto.


1.8 “First Position Detail” shall mean a Product Call in which the promotional
message involving the Product is presented first and is a principal topic of
discussion during the Product Call, with an emphasis on the Product comparable
to PhotoMedex’s current practices for internal and other external product(s) in
the first position.


1.9 “Generic Version” shall mean a drug product that the FDA has approved under
an Abbreviated New Drug Application or “505(b)(2) application” according to the
provisions of the Act, or subsequently enacted amendments to such provisions,
where the approved drug product was found by the FDA to be therapeutically
equivalent to the Product.


1.10 “Good Manufacturing Practices” shall mean the current standards for
manufacture, as set forth in the Act and applicable regulations and guidelines
promulgated thereunder or successors thereto, as shall be in effect from time to
time during the Term.


1.11 “Improvement” shall mean any other strengths or regimens of Metvixia®
(methyl aminolevulinate) Cream, 16.8% that has at least one indication for the
treatment of non-hyperkeratotic actinic keratoses and developed by Galderma or a
third party, which is not covered by the regulatory filings in the Territory.


1.12 “Ineligible Person” means a person who is currently excluded, debarred,
suspended or otherwise ineligible to participate in the U.S. federal health care
programs or in a U.S. federal procurement or non-procurement programs, or has
been convicted of a criminal offense that falls within the ambit of 42 U.S.C.
1320a-7(a), but has not yet been excluded, debarred, suspended or otherwise
declared ineligible.


1.13 “Marketing Materials” shall have the meaning ascribed to it in Section 4.3.


1.14 “Marketing Plan” shall mean PhotoMedex’s annual calendar plan, similar in
substance and format to the attached Schedule 2, for the promotion, marketing
and sale of the Product.  The Marketing Plan shall set forth the manner in which
the Product is to be promoted and marketed during the period to which the
Marketing Plan relates and shall include, at a minimum: (a) the number of
estimated annual Product Calls and First and Second Position Details to be
provided by PhotoMedex, which shall meet or exceed the requirements set forth in
Section 3.5; (b) any training programs to be conducted; and (c) such other
information relating to the marketing of the Product as deemed advisable by the
Steering Committee or otherwise agreed upon by the parties.


1.15 “Net Sales” shall mean the gross sales invoiced by Galderma for Sales of
the Product in the Territory, less the following: (a) customary quantity, trade,
and/or early payment discount, allowances, chargebacks, rebates, and price
adjustments or reductions allowed or given; (b) actual credits, rebates, or
Product returned or destroyed by customers; and (c) sales and other excise taxes
and duties directly related to the sale, to the extent included in the gross
invoiced amount and separately itemized on the invoice, all applied in
accordance with IFRS.  For purposes of clarity, any Product delivered to a third
party without charge or any Product used in any new clinical or
marketing-initiated trial supported by Galderma without charge to the user shall
not be included in Net Sales.  See Schedule 3 for Net Sales formula.


1.16 “Non-Serious Adverse Event” shall mean any adverse drug experience
associated with the use of the Product in humans, whether or not considered
drug-related, which is not a Serious Adverse Event.

 
 

--------------------------------------------------------------------------------

 

1.17 “Product” shall mean any and all presentations of Galderma’s Metvixia®
(methyl aminolevulinate) Cream, 16.8% (“Metvixia”), and Aktilite® CL128 lamp
including all Improvements as defined in Section 1.11, as packaged and labeled
in accordance with Applicable Laws and Regulations and New Drug Application
#021415 (“NDA”).


1.18 “Product Calls” shall mean face-to-face contacts by the PhotoMedex Sales
Force with the Target Group during which time the promotional message involving
the Product is presented in the first or second position and is a principal
topic of discussion and, in each case, the promotional message is substantially
completed.


1.19 “Renewal Term” shall have the meaning ascribed to it in Section 6.0.


1.20 “Sales” shall mean the total of all sales of the Product to third parties
by Galderma and/or its Affiliate(s) in the Territory at list price, not reduced
by discounts, allowances, rebates, returns or other adjustments.


1.21 “Second Position Detail” shall mean Product Calls in which the promotional
message involving the Product is presented second, with an emphasis on the
Product comparable to PhotoMedex’s current practices for internal or other
external product(s) in the second position.


1.22 “Serious Adverse Event” shall mean any serious and unexpected adverse drug
experience, as defined by FDA in 21 C.F.R. Section 314.80, Section 312.32, or
any successor regulation(s) associated with the use of the Product in humans,
whether or not considered drug-related.


1.23 “Target Group” shall mean certain healthcare professionals (including but
not limited to dermatologists, plastic surgeons, cosmetic surgeons, and general
practitioners) practicing Photodynamic Therapy in the Territory as identified by
Galderma and PhotoMedex on an ongoing basis.


1.24 “Technical Complaint” shall mean any complaint that questions the purity,
identity, potency or quality of the Product, its packaging or labeling or the
compliance of any batch of the Product with Applicable Laws and Regulations and
current Good Manufacturing Practices; any complaint that concerns any incident
that causes the Product or its labeling to be mistaken for, or applied to,
another article; any bacteriological contamination or significant chemical,
physical or other change or deterioration in the Product; any failure of one or
more batches of the Product to meet the specifications therefore in the NDA; or
any complaint or evidence of tampering with the Product.


1.25 “Term” shall have the meaning ascribed to it in Section 6.0.


1.26 “Territory” shall mean the United States of America, including the District
of Columbia, its possessions and territories.


1.27 “PhotoMedex Promotional Activities” shall have the meaning ascribed to it
in Section 3.1.


1.28  “PhotoMedex Sales Force” or “PDT Sales Force” shall mean the sales
representatives employed or contracted by PhotoMedex to promote the Product to
the Target Group in the Territory throughout the Term and any Renewal Term.


2.0 GRANTS OF RIGHTS.  Galderma hereby grants to PhotoMedex, on a co-exclusive
basis (together with Galderma and its Affiliates), the right to promote the
Product in the Territory during the Term and any Renewal Term (or any part
thereof) upon and subject to the terms and conditions set forth in this
Agreement.
 
 
3.0 RESPONSIBILITIES OF PHOTOMEDEX.
 
 3.1 Product Promotion.  PhotoMedex shall use Commercially Reasonable Efforts to
market and promote the Product in the Territory to the Target Group and other
healthcare professionals (the “PhotoMedex Promotional Activities”) in accordance
with the then-current Marketing Plan and the other terms and conditions set
forth in this Agreement.
 
 

--------------------------------------------------------------------------------


 3.2 Employees.  PhotoMedex shall, and shall cause its employees to, comply with
all regulatory, professional and legal requirements, including, without
limitation, the FDA’s regulations and guidelines concerning the advertising of
prescription drug products, the Prescription Drug Marketing Act and any and all
promotional or compliance policies, rules and regulations applicable to
PhotoMedex employees, including PhotoMedex’s internal promotional guidelines,
which may be applicable to the PhotoMedex Promotional Activities.  PhotoMedex
will timely provide a true and correct copy of such internal promotional
guidelines to Galderma, and shall promptly provide to Galderma copies of any
amendments, revisions or restatements to the same.  No employee of PhotoMedex
shall knowingly make any representation, statement, warranty or guaranty with
respect to the Product that is not consistent with current labeling of the
Product or approved Marketing Materials, deceptive or misleading, or that
disparages the Product or the good name, goodwill and reputation of Galderma.
PhotoMedex shall use Commercially Reasonable Efforts to ensure that the
PhotoMedex Promotional Activities will be provided in a professional, ethical
and competent manner.  During the Term and any Renewal Term, PhotoMedex will use
Commercially Reasonable Efforts to not hire or employ an Ineligible Person as
either an employee or contractor to PhotoMedex to promote the Product as
contemplated under this Agreement.


 3.3 Minimum Sales Force. PhotoMedex agrees that from and after the Effective
Date it will maintain in the Territory a well-trained sales force, consisting of
full-time sales representatives focused on promoting the Product in accordance
with the then current Marketing Plan to the Target Group (“PDT Sales Force”).
Throughout the remainder of the Term or Renewal Term(s), PhotoMedex shall use
Commercially Reasonable Efforts to ensure that the number of sales
representatives comprising the PDT Sales Force meets the requirements necessary
to meet the minimum Product Calls.  Before initiating any Product Calls,
PhotoMedex will have a well-trained sales force consisting of not less than 30
full-time sales representatives, 5 full-time managers, 2 full-time field
trainers, and 5 tele-marketing representatives. PhotoMedex will expand the sales
force as necessary to meet market demand based upon the initial market
acceptance of the Product and the Steering Committee’s mutually agreeable
recommendation.


 3.4 Training.


3.4.1  
Training Costs.  Except as otherwise agreed by the parties herein, Galderma
shall be responsible for the costs and expenses related to training the PDT
Sales Force, except that PhotoMedex shall be responsible for lodging,
transportation, and other associated costs (including but not limited to costs
of airfare, ground transportation, and food and beverage) related to training
the PDT Sales Force.  Notwithstanding the foregoing, Galderma agrees to pay
PhotoMedex up to $10,000.00 for the incremental costs incurred by Photomedex for
the additional lodging of the PDT Sales Force during training.



3.4.2  
Prior Review and Approval.  To the extent practicable, all formal written,
electronic and visual communications provided to the PDT Sales Force regarding
training, strategy, positioning or selling messages for the Product will be
subject to prior review and timely approval through Galderma’s promotional
review approval process.



 3.5 Minimum Requirements.


3.5.1  
Product Calls.  PhotoMedex guarantees that a minimum of [**](pro-rated for any
partial calendar years) Product Calls shall be made by the PDT Sales Force on
the Targets Group during each calendar year. The PDT Sales Force shall promote
the Product on every Product Call to an applicable healthcare professional.



3.5.2  
Product Position.  Subject to any changes made by the Steering Committee, the
PDT Sales Force shall promote the Product in First Position Detail with respect
to the Target Group.  For all other Product Calls on applicable healthcare
professionals the PDT Sales Force shall promote the Product in Second Position
Detail.



 3.6 Data Collection and Reporting Systems.  As soon as practicable, PhotoMedex
will, at no expense to Galderma, establish and maintain during the Term and any
Renewal Term, true and

 
 

--------------------------------------------------------------------------------

 



accurate data collection and reporting systems for Product Calls, the name,
address, and specialty of each healthcare professional upon whom the Product
Call was made with First Position Details, Second Position Details, and Product
samples distributed to the Target Group.


 3.7 Quarterly Report.  PhotoMedex shall provide Galderma with a Quarterly
Report within thirty (30) calendar days after the end of each calendar quarter
(or any portion thereof) during the Term and any Renewal Term.  Each such
Quarterly   Report shall measure compliance with the minimum requirements set
forth in Section 3.5 above and be provided to Galderma in a format similar to
the attached Schedule 1.


 3.8 Marketing Plan.  On January 1 of each calendar year, PhotoMedex shall
provide to Galderma during the Term and any Renewal Term a Marketing Plan as
defined in Section 1.15.


 3.9 Sales Projection Report. PhotoMedex shall provide to Galderma a twelve (12)
month rolling sales forecast for the Product updated on a quarterly basis. This
Sales Projection Report shall be due with the Quarterly Report.


 3.10 Compliance with Laws.  In connection with the PhotoMedex Promotional
Activities and Product Calls and all other activities under this Agreement,
PhotoMedex will use all reasonable commercial efforts to comply and will cause
each of its employees to comply with all Applicable Laws and Regulations as well
as all Galderma policies, SOPs, and guidelines related to the promotion of the
Product in the Territory.


 3.11 Clinical Studies.  PhotoMedex shall not initiate or conduct any clinical
or non-clinical studies for the Product, including, without limitation, Phase IV
or investigator-sponsored trials, without the prior written consent of Galderma.


 3.12 Non-Competition.  During the Term, any Renewal Term and for a one-year
period following termination of this Agreement, PhotoMedex will not, and will
cause its Affiliates not to, directly or indirectly in the Territory, promote
any branded non-generic drug indicated for, or routinely prescribed for, the PDT
treatment of non-hyperkeratotic actinic keratoses. The parties recognize that
the restrictions contained in, and the terms of, this Section 3.12 are properly
required for the adequate protection of Galderma’s rights hereunder and the
goodwill associated with the Product, and agree that if any provision in this
Section 3.12 is determined by any court to be unenforceable by reason of its
extending for too great a period of time or over too great a geographic area, or
by reason of its being too extensive in any other respect, such covenant shall
be interpreted to extend only for the longest period of time and over the
greatest geographic area, and to otherwise have the broadest application as
shall be enforceable.


 3.13 Incentive Plan.  PhotoMedex will establish and maintain, at PhotoMedex’s
expense, throughout the Term and any Renewal Term, an incentive plan for the
PhotoMedex Sales Force. Such incentive plan shall be disclosed in advance in
writing to the Steering Committee.
 

 
4.0  
RESPONSIBILITIES OF GALDERMA.



 4.1 Sales Report.  Galderma shall provide PhotoMedex with a report, similar to
the attached Schedule 3, (a “Sales Report”) within thirty (30) days after the
end of each month (or any portion thereof) during the Term and any Renewal Term
setting forth the information in Schedule 3 in the Territory for such month (or
any portion thereof).  Each such Sales Report shall be provided to PhotoMedex in
such format as mutually agreed upon and shall be deemed to be Confidential
Information for purposes of Section 13.0.

 
 

--------------------------------------------------------------------------------

 



 4.2 Training.  Galderma shall be responsible for developing and conducting the
initial Product training program for the PDT Sales Force in January 2010 in
Grapevine, Texas. Further Product training shall be carried out at a time and
location which is mutually acceptable to the parties including the training for
additional members added to the PDT Sales Force. PhotoMedex shall participate in
conducting Product training to the extent requested by Galderma and mutually
agreed by the Steering Committee. As between the parties hereto and except as
expressly provided otherwise in this Agreement, Galderma shall own all right,
title and interest in Product training materials developed hereunder. Prior to
conducting a Product Call, each member of the PDT Sales Force shall complete
home study training materials provided by Galderma.


Galderma shall have the right to attend PhotoMedex meetings related to the
Product.  The costs of all PhotoMedex meetings shall be borne by PhotoMedex. The
costs of transporting, housing and maintaining Galderma personnel shall be borne
by Galderma.


 4.3 Marketing Materials.  All sales, promotion and advertising materials,
regardless of form specifically relating to the Product and the Target Group
(“Marketing Materials”), shall be developed by Galderma. As between the parties
hereto and except as expressly provided otherwise in this Agreement, Galderma
shall own all right, title and interest in all Marketing Materials. Any
materials created by or on behalf of PhotoMedex used in promotion of the Product
must be approved in advance by Galderma.


 4.4 Samples.  The Steering Committee shall determine the appropriate quantities
and Galderma shall use Commercially Reasonable Efforts to make available to
PhotoMedex sufficient quantities of trade size samples of Metvixia.  Galderma
shall provide samples at no cost to PhotoMedex and Galderma shall control the
distribution of samples in accordance with the Prescription Drug Marketing Act.


 4.5 Government Reporting.  Galderma shall be solely responsible for compliance
with all federal, state and local government pricing reporting and payment
obligations related to the Product.


 4.6 Insurance Reimbursement.  Galderma shall use commercially reasonable
efforts to obtain specific insurance codes necessary to establish reimbursement
for Metvixia.


 4.7 Generic Version.  Galderma has the continuing obligation to disclose to
PhotoMedex any and all knowledge it may possess on the possible introduction of
any Generic Version of the Product.

 
 

--------------------------------------------------------------------------------

 



5.0 COMPENSATION & MINIMUM SALES.


    5.1  
Fee For Services.  During the Term and any Renewal Term, Galderma shall pay to
PhotoMedex a fee for services based on Net Sales of the Product to healthcare
professionals.



For tubes of Metvixia sold minus returns, PhotoMedex will receive:


Years 1-3
·  
[**]of annual Metvixia Net Sales less than [**]

·  
[**]of annual Metvixia Net Sales between [**]and [**]

·  
[**]of annual Metvixia Net Sales greater than [**]

 
 
Year 4 and Beyond
·  
[**]of annual Metvixia Net Sales less than [**]

·  
[**]of annual Metvixia Net Sales between [**]and [**]

·  
[**]of annual Metvixia Net Sales greater than [**]



Such payments shall be based on the Sales Report, and with each such report,
Galderma shall remit to PhotoMedex the amount of compensation due and supporting
documentation.  Galderma will pay PhotoMedex within thirty (30) days after the
end of each month (or any portion thereof) during the Term and any Renewal Term
for Metvixia Net Sales.


For each Aktilite® CL128 lamp sold minus returns, Galderma will pay to
PhotoMedex [**]within thirty (30) days after the end of each month (or any
portion thereof) during the Term and any Renewal Term.



 
5.2  
Minimum Unit Sales. PhotoMedex shall meet the following net unit sales
of  Metvixia (actual sales minus returns) during the Term of the Agreement:



 Q1                Q2                Q3                Q4                            Total


2010                    [**]              [**]              [**]              [**]                            [**]


2011                    [**]              [**]              [**]              [**]                            [**]


2012                    [**]              [**]              [**]              [**]                            [**]


 

 
6.0 TERM AND TERMINATION.  The term of this Agreement (the “Term”) shall
commence as of the Effective Date hereof and shall continue for three (3)
years.  Thereafter, this Agreement shall automatically renew for one-year terms
(“Renewal Term(s)”) unless notice of non-renewal is provide in writing by either
Galderma or PhotoMedex at least one hundred twenty (120) days prior to the
expiration of the Term or Renewal Term.  Notwithstanding the foregoing, this
Agreement may be terminated as follows:


6.1    
By either party upon ninety (90) days prior written notice in the event of a
sale or change in ownership or change in control over the voting shares or
assets of the other party or its direct or indirect parent(s) occurs or is
scheduled to occur.  Should the sale, change in ownership or change in control
not close within such 90-day period, any termination notice provided pursuant to
this Section 6.1 shall be rendered null and void and this Agreement shall be
reinstated as though such notice had never been given.




 
 6.2    
By Galderma, at any time upon written notice to PhotoMedex, if PhotoMedex
materially breaches any of its representations, warranties, covenants or
agreements set forth in this Agreement or otherwise materially defaults in the
performance of any of its duties or obligations under this Agreement, if such
breach or default is not cured within sixty (60) days after written notice is
given to PhotoMedex specifying the breach or default.  For the avoidance of
doubt and without limiting the universe of possible circumstances that could
constitute such a material breach or default, failure by PhotoMedex to meet
[**]percent ([**]%) of its obligations with


 
 

--------------------------------------------------------------------------------

 

respect to Product Calls as set forth in Section 3.5 hereof shall be deemed to
be a material breach of this Agreement.


6.3    
To the extent permitted by law, by Galderma immediately upon notice to
PhotoMedex if PhotoMedex shall become insolvent, file or consent to the filing
of a petition under any bankruptcy or insolvency law or have any such petition
filed against it which has not been stayed within sixty (60) days of such filing
or have a receiver appointed over any of PhotoMedex’s property or assets.



6.4    
By PhotoMedex, at any time upon written notice to Galderma if Galderma
materially breaches any of its representations, warranties, covenants or
agreements set forth in this Agreement or otherwise materially defaults in the
performance of any of its duties or obligations under this Agreement, if such
breach or default is not be cured within sixty (60) days after written notice is
given to Galderma specifying the breach or default.  For the avoidance of doubt
and without limiting the universe of possible circumstances that could
constitute such a material breach or default, non-timely payment by Galderma to
PhotoMedex shall be considered a material breach and the cure period for such
breach shall be twenty (20) days.




 
6.5    
To the extent permitted by law, by PhotoMedex immediately upon notice to
Galderma if Galderma shall become insolvent, file or consent to the filing of a
petition under any bankruptcy or insolvency law or have any such petition filed
against it which has not been stayed within sixty (60) days of such filing or
have a receiver appointed over any of Galderma’s property or assets.




 
6.6    
By Galderma upon four (4) months prior written notice if, after the twelve (12)
months following January 1, 2010, Net Sales of Metvixia do not meet or exceed
the Minimum Net Sales set forth in Section 5.2 for any two (2) consecutive
calendar quarters.  For purposes of this provision, Net Sales in Q1 and Q2 of
2010 shall not be considered by Galderma as a basis for termination under this
paragraph.




 
6.7    
Subject to Section 4.7, by either party upon sixty (60) days written notice
following the first commercial sale of a Generic Version of the Product in the
Territory.




 
6.8    
By either party at any time upon written notice if either party is indicted by
the Office of Inspector General, Department of Justice or any other governmental
entity regarding the marketing or selling of the Product or any other products
or services.




 
6.9    
By Galderma at any time upon written notice if the FDA withdraws or terminates
the NDA.




 
6.10  
By either party at any time upon written notice, in the event that Galderma’s
supplier is no longer current Good Manufacturing Practices authorized, provided
Galderma has taken necessary steps to resolve the issue and those steps prove
unsuccessful.

 

 
7.0 ACTIONS UPON TERMINATION.  Upon the termination or expiration of this
Agreement for any reason, PhotoMedex shall immediately cease all of its
promotional and marketing activities for the Product, discontinue any use of
Galderma Trademarks (as defined in Section 4) and Product Trademarks (as defined
in Section 5) and return to Galderma or destroy all sales materials, training
materials, Marketing Materials and Product samples.  After any termination
Galderma shall retain the right to use any sales training and Marketing
Materials developed during the term of this Agreement.  Following the receipt by
Galderma of any notice of intention to terminate this Agreement from PhotoMedex,
Galderma may immediately commence negotiations with third parties with respect
to service agreements regarding the Product, without notice to PhotoMedex, and
may in Galderma’s sole discretion elect to accelerate the termination date of
this Agreement and enter into any other service agreements regarding the Product
contemporaneously with such termination.  In the event Galderma accelerates
termination, PhotoMedex will be paid under Section 5.1 for the entire applicable
notice period at the rates then in effect.  Except as expressly provided herein,
Sections 3.10, 4.5, 5.0, 7.0, 9.5, 13.0, 14.0, 15.0, 16.2, 19.0, 20.0, 21.0,
22.0, and 23.0, and any accrued rights to payment (including under Section 5.0)
shall survive any termination of this Agreement, as well as any other provisions
which by their nature are intended to survive expiration or early termination.

 
 

--------------------------------------------------------------------------------

 

8.0 MANUFACTURE, SHIPMENT, ETC. OF THE PRODUCT.


 8.1  Galderma shall have the sole responsibility for the sale, manufacture,
customer warranties, shipment, distribution, warehousing, billing, and order
confirmation of the Product, for the collection of receivables resulting from
sales of the Product in the Territory, and for recording of Product sales in its
books of account.  If for any reason PhotoMedex receives orders for Products,
PhotoMedex shall forward such orders to Galderma as soon as practicable.


 8.2  Galderma shall manufacture, ship, distribute and warehouse, or cause to be
manufactured, shipped, distributed and warehoused the Product in accordance with
Applicable Laws and Regulations, the NDA and Good Manufacturing Practices.
Galderma shall use Commercially Reasonable Efforts to ensure that adequate
quantities of the Product are available to meet the anticipated demand for the
Product during the Term or any Renewal Term.  Galderma shall promptly notify
PhotoMedex, in writing, of any material shortage in supply occurring at the
distribution, wholesale and/or retail level during the Term, and any actions
Galderma intends to take to correct same. Galderma will grant relief to
PhotoMedex for its obligation in Section 5.2 for the quarter in which any
material shortage occurs.


 8.3  If Product supply is interrupted (other than for reasons outside of
Galderma’s control, any Force Majeure Event (as defined in Section 24.0 below)
or any action or inaction by PhotoMedex constituting a breach of the provisions
of this Agreement or a violation of Applicable Laws and Regulations) so as to
prevent for two (2) calendar months or more the filling of orders essential to
meet the demand of the Target Group and other healthcare professionals
representing twenty-five percent (25%) or more of overall demand for the Product
(based on net unit sales of Metvixia and/or the Aktilite® CL128 lamp from the
past two (2) calendar quarters), then as compensation to PhotoMedex, Galderma
shall pay to PhotoMedex an amount equal to the average compensation paid to
PhotoMedex in the previous one (1) calendar quarter in which there was no
interruption, prorated based upon the number of days that the Product
interruption continues, retroactive to the first day of the interruption, net of
payments otherwise due and payable for Products supplied during the same
period.  Payments shall revert to those otherwise payable to PhotoMedex under
this Agreement at such time as the interruption is corrected.  In the event that
market interruption lasts for more than one (1) month (including for reasons
outside of Galderma’s control, which reasons shall include without limitation
any quota in allowable supply imposed by any governmental or regulatory
authority, any Force Majeure Event and any action or inaction by Galderma
constituting a breach of the provisions of this Agreement or a violation of
Applicable Laws and Regulations), PhotoMedex’s minimum obligations under Section
3.5 shall be suspended until such time as Galderma has resumed supply.  In the
event that market interruption lasts for more than three (3) consecutive months
(including for reasons outside of Galderma’s control, which reasons shall
include without limitation any quota in allowable supply imposed by any
governmental or regulatory authority, any Force Majeure Event and any action or
inaction by Galderma constituting a breach of the provisions of this Agreement
or a violation of Applicable Laws and Regulations), either party may terminate
this Agreement upon written notice immediately thereafter to the other.


 8.4       If any quantities of the Product are returned to PhotoMedex,
PhotoMedex shall immediately notify Galderma and ship them to the facility
designated by Galderma, with any reasonable or authorized shipping or other
documented direct cost to be paid by Galderma.  PhotoMedex, at its option, may
advise the customer who made the return that the Products have been returned to
Galderma, but shall take no other steps in respect of any return without the
consent of Galderma.
 
 
9.0  
REGULATORY/TECHNICAL AFFAIRS.

 
 9.1 Licenses.  Each party hereto shall, at its sole cost and expense, maintain
in full force and effect all necessary licenses, permits and other
authorizations required by law, regulation, ordinance or statute to carry out
its duties and obligations under this Agreement.  Notwithstanding the foregoing,
Galderma shall have the sole responsibility, and shall bear all costs for,
maintaining the NDA covering the Product and for maintaining all regulatory
approvals needed to manufacture, distribute, market, use and/or sell the Product
in the Territory.


 9.2 Communications with Governmental or Regulatory Authorities.  PhotoMedex
shall not without the written consent of Galderma or unless so required by
Applicable Law and Regulations (and then only pursuant to the terms of this
Section 9.2), correspond or communicate with any governmental

 
 

--------------------------------------------------------------------------------

 

or regulatory authority, whether within the Territory or otherwise, concerning
the Product or otherwise take any action concerning any authorization or
permission under which the Product is sold or any application for the same.
Furthermore, PhotoMedex shall, immediately upon receipt of any communication
from any governmental or regulatory authority relating to the Product, forward a
copy or description of the same to Galderma and respond to all inquiries by
Galderma relating thereto.  If PhotoMedex is advised by legal counsel, or
required by Applicable Laws or Regulations, to communicate with any governmental
or regulatory authority, then PhotoMedex shall so advise Galderma immediately
and, unless prohibited by Applicable Laws and Regulations, provide Galderma in
advance with a copy of any proposed written communication with such governmental
or regulatory authority and comply with any and all reasonable direction of
Galderma concerning any meeting or written or oral communication with any
governmental or regulatory authority.  Notwithstanding the foregoing, Galderma
shall promptly provide PhotoMedex with copies of all communications received
from any governmental or regulatory authority concerning the Product or any
Marketing Materials and shall promptly submit to PhotoMedex copies of all
communications and filings concerning the Product or any Marketing Materials
made to any governmental or regulatory authority during the Term or any Renewal
Term.


 9.3 Labeling and Marketing Materials.  Galderma shall be solely responsible for
obtaining any necessary governmental or regulatory authority approvals of any
labeling, package inserts, Product monographs, packaging for the Products and
Marketing Materials, and for determining whether the same requires governmental
or regulatory authority approval.  No Product labeling, package inserts, Product
monographs, packaging for the Products or Marketing Materials may be used or
distributed by PhotoMedex unless such labeling, package inserts, Product
monographs, packaging for the Products or Marketing Materials have been approved
in advance by Galderma.


 9.4 Efficacy and Safety Information.  Galderma shall furnish PhotoMedex with
efficacy and safety information reasonably requested by PhotoMedex to assist
PhotoMedex in promoting the Product, including without limitation relevant
clinical and safety data included in the NDA for the Product and additional
information, if any, related to the efficacy and safety profile of the Product
since the Product’s approval by the FDA.


 9.5 Adverse Events.  PhotoMedex shall promptly notify Galderma of any known
event(s) that materially affect(s) or could materially affect the marketing of
the Product, including without limitation adverse drug reactions and
governmental inquiries. Serious Adverse Events for the Product learned of by
PhotoMedex shall be submitted in writing to Galderma within two (2) business
days from the date of learning thereof by PhotoMedex. Non-Serious Adverse Events
for the Product learned of by PhotoMedex shall be submitted in writing to
Galderma no more than five (5) business days from the date of learning thereof
by PhotoMedex.  As between the parties, Galderma shall have the sole
responsibility for reporting and responding to such events to applicable
Governmental or Regulatory Authorities.  Galderma is responsible for any
additional follow-up with Governmental or Regulatory Authorities regarding any
adverse event.  If, however, PhotoMedex receives additional information
regarding the specific adverse event, the information will be forwarded to
Galderma as per the above timeframes.  For all Serious Adverse Events and
Non-Serious Adverse Events, PhotoMedex and its sales representatives shall not
make any statement or give any opinion (written or verbal) to anyone that could
be reasonably construed as an admission of fault on Galderma’s part or a promise
that Galderma will compensate anyone. Responsibility for evaluation of adverse
events and signal detection are to be with Galderma.


 9.6 Complaints.  If PhotoMedex becomes aware of any Technical Complaint
concerning the Product, PhotoMedex shall submit a written report of such
complaint, along with a sample of the Product involved in the complaint, if
available, to Galderma within the time frames set forth in Section 9.5 above;
provided, however, that such time period relating to any such complaint
involving tampering with the Product shall be one (1) business day.  As between
the parties, Galderma shall have the sole authority and responsibility to
respond to any Technical Complaint.  Galderma shall notify PhotoMedex’s
Corporate Quality Complaint Operations department of the resolution of such
Technical Complaints.


 9.7 Recalls/Withdrawals.  As between the parties, Galderma shall have the sole
authority and responsibility to respond to any Governmental or Regulatory
Authorities, including without limitation the

 
 

--------------------------------------------------------------------------------

 

FDA, concerning returns, field alerts, recalls or market withdrawals of the
Product and shall be solely responsible for determining whether to issue a
recall or withdrawal and for the costs associated with such action; provided,
however, that if any such returns, field alerts, market withdrawals or recalls
of Product are caused solely by actions or inactions by PhotoMedex constituting
a breach of the provisions of this Agreement or a violation of Applicable Laws
and Regulations, PhotoMedex shall bear all reasonable costs associated with such
actions or inactions in connection therewith.  Subject to Section 15.0, Galderma
shall be under no liability whatsoever to compensate PhotoMedex or make any
other payment to PhotoMedex for any decision to recall, initiate a market
withdrawal or take any other corrective action with respect to the Product
contemplated in this Section 9.7, unless such action results from a breach of
the provisions of this Agreement or a violation of Applicable Laws and
Regulations by Galderma or its Affiliates.  Each party shall promptly (but in
any case, not later than forty-eight (48) hours) notify the other party in
writing of any order, request or directive of a court or other governmental or
regulatory authority to recall or withdraw the Product.
 
 
10.0 GOVERNMENT INSPECTIONS AND INQUIRIES.  Upon (a) being contacted by the FDA
or any other governmental or regulatory authority for any regulatory purpose
pertaining specifically to this Agreement or to the Product or (b) becoming
aware of an impending inspection or audit of the facilities or operations
involved in the manufacture, processing, testing or packaging of the Product, a
party shall immediately notify the other party. PhotoMedex agrees that it shall
not respond to any such agency making an inquiry of it until and only as
directed by Galderma; provided, however, that the foregoing shall not be
construed to prevent PhotoMedex in any way from complying with any governmental
or regulatory authority or Applicable Laws and Regulations.
 

 
11.0  
INTELLECTUAL PROPERTY.



 11.1 Galderma Trademarks.  During the Term, Galderma, either directly or
through its Affiliates, hereby grants to PhotoMedex a non-exclusive,
royalty-free sub-license to use the trademark(s) and logos shown on Schedule 4
(“Galderma Trademarks”) solely in connection with performing its obligations
hereunder.  PhotoMedex represents and warrants: (a) that it will not adulterate
or alter the Galderma Trademarks or Product Trademarks (defined below) in any
manner; (b) use the Galderma Trademarks or Product Trademarks in a way that
might materially prejudice their distinctiveness or validity or the goodwill of
Galderma therein; or (c) use any trademarks or tradenames so resembling any of
the Galderma Trademarks or Product Trademarks as to be likely to cause confusion
or deception.  PhotoMedex shall ensure that each use of the Galderma Trademarks
and Product Trademarks by PhotoMedex is accompanied by an acknowledgement of
ownership as directed by Galderma.


 11.2 Product Trademarks.  PhotoMedex shall promote the Product only under the
trademark(s) on Schedule 5 or as otherwise determined by Galderma (“Product
Trademark(s)”) in its sole discretion and that each use of such trademark(s) by
it is accompanied by an acknowledgement of ownership as directed by Galderma.


 11.3 No Right.  PhotoMedex shall not have, assert or acquire any right, title
or interest in or to any Galderma patents, Galderma Trademarks, Product
Trademarks, or any other Galderma intellectual property or the goodwill
pertaining thereto, except as otherwise explicitly provided in this Agreement.


 11.4 Notice of Infringement.  PhotoMedex shall give Galderma prompt notice of
any infringement or threatened infringement of any of the Product Trademarks or
the Galderma Trademarks used in connection with the Product.  Galderma shall
determine in its sole discretion what action, if any, to take in response to the
infringement or threatened infringement of any Product Trademark or Galderma
Trademark.
 

 
12.0  
STEERING COMMITTEE; ALLIANCE MANAGERS.



 12.1 Steering Committee.  The parties shall establish a steering committee
(“Steering Committee”) to oversee and coordinate promotional activities of the
Product at strategic and tactical levels.  Without limiting the foregoing or any
other functions the parties agree to assign to the Steering Committee, the
Steering Committee shall perform the following, as applicable:


12.1.1  
Review PhotoMedex Quarterly Report and implementation of the Marketing Plan;


 
 

--------------------------------------------------------------------------------

 
   12.1.2 Review of training plans and materials and Marketing Materials;


   12.1.3 Discuss strategy and principal action plans;


12.1.4  
Provide an informal forum for resolution of disputes; and



12.1.5  
Draft minutes of each meeting which shall be accessible to each party for
review.



 12.2 Membership.  Each party shall select up to four (4) representatives to
serve on the Steering Committee. The parties may replace its Steering Committee
representatives at any time, with prior written notice to the other party.  One
Galderma employee shall be appointed Secretary and shall be responsible for
drafting minutes of each meeting and taking roll call prior to the commencement
of each meeting.


 12.3 Meetings.  The Steering Committee shall meet at least quarterly either in
person or by telephonic or video conference, or as otherwise mutually agreed
upon by the Steering Committee or the parties and at such locations as the
parties shall agree.


 12.4 Decision Making.  To the extent any decisions of the Steering Committee
are expressly required under this Agreement, such decisions shall be made by
unanimous approval of all members present; provided, that at least one
representative of each party is present and so approves.  Non-attending members
of the Steering Committee may represent themselves by proxies in any decision.
In the event the required approval for a decision cannot be reached, the matter
shall be submitted to a senior executive officer from each of the parties, who
shall meet and discuss in good faith to resolve such matter.  Notwithstanding
anything in this Agreement to the contrary, Galderma shall retain final control
and decision-making authority with respect to (i) the pricing of the Product,
(ii) the budget for sales, marketing and promotion of the Product, and (iii) the
conduct of any clinical and non-clinical studies with respect to the Product.


 12.5 Conduct of Committee.  Other representatives of the parties may attend
Steering Committee meetings as non-voting attendees.  Each party shall bear its
own personnel and travel costs and expenses relating to Steering Committee
meetings.  The Steering Committees shall follow such administrative procedures
as they may adopt for the efficient conduct of their meetings and other matters.


 12.6 Alliance Managers.  Each of PhotoMedex and Galderma shall appoint a single
senior employee having primary oversight responsibility for the implementation
of such party’s obligations under this Agreement (“Alliance Managers”).  The
Alliance Managers shall coordinate the parties’ day-to-day communications,
particularly between meetings of the Steering Committee.  The Alliance Managers
may, but need not, serve as members of the Steering Committee, but shall, in any
event, be invited to attend and participate in meetings of the Steering
Committee.

 
13.0 CONFIDENTIALITY.  Disclosures of Confidential Information (as defined
below) hereunder by either party (hereinafter referred to as “Disclosing Party”)
to the other party (hereinafter referred to as “Recipient Party”) shall be
safeguarded by the Recipient Party and shall not be disclosed to third parties,
other than Affiliates, without the prior written consent of the Disclosing
Party.  The Recipient Party shall be responsible for all damages arising from a
breach of confidentiality by a third party, employee, contractor or agent to
whom the Recipient Party discloses the Confidential Information.  “Confidential
Information” shall mean any information pertaining to the Product, the terms of
this Agreement, or information provided by one party to the other hereunder (in
any form or medium) as a result of its performance of its obligations under this
Agreement but shall exclude information that: (a) is or hereafter becomes
generally available to the public, in integrated, readily accessible form, other
than by reason of any default with respect to a confidentiality obligation under
this Agreement; (b) was already known to the Recipient Party as evidenced by
prior written documents in its possession and was obtained by the Recipient
Party without knowledge of any breach by any person of a confidentiality
obligation; (c) is disclosed to the Recipient Party by a third party who is not
known to be in default of any confidentiality obligation; (d) is developed by or
on behalf of the Recipient Party, without reliance on Confidential Information
received hereunder; (e) is used with the consent of the
 

 
 

--------------------------------------------------------------------------------

 

Disclosing Party (which consent shall not be unreasonably withheld); or (f) is
otherwise required to be disclosed in compliance with applicable laws or
regulations or order by a court or other regulatory body having competent
jurisdiction, provided that the Recipient Party provides written notice of such
disclosure to the Disclosing Party and takes reasonable efforts to avoid and/or
minimize such disclosure.  All Confidential Information shall remain the
property of and, at the request of the Disclosing Party, be destroyed or
returned to the Disclosing Party upon termination of this Agreement.  The
obligations of this Section 13.0 shall survive any termination or expiration of
this Agreement by a period of five (5) years.
 
 
14.0 RECORDKEEPING AND AUDITS.  Each party shall maintain complete and accurate
books and records in sufficient detail, in accordance with GAAP and all
applicable laws, rules, ordinances and regulations, to enable verification of
the performance of such party’s obligations under this Agreement.  Such records
shall be maintained for a period of two (2) years after the end of the Term or
any Renewal Term or longer if required by applicable law.  Solely with respect
to the Product, each party shall have the right to request an audit of the other
party’s books and records by an independent third party auditor mutually
acceptable to the parties.  Neither party shall unreasonably withhold or delay
its approval of such auditor.  Such audits may be requested no more than once
per twelve (12) month period during the Term and any Renewal Term and once
during the fifteen (15) months following the termination or expiration of this
Agreement.  If any such auditor determines that the amounts paid by the
non-requesting party were less than the amounts actually due for the period in
question, the non-requesting party shall promptly pay the amount owed.  If any
such auditor determines that the amounts paid by the non-requesting party were
greater than the amounts actually due for the period in question, the requesting
party shall, at the sole option of the non-requesting party, refund or credit
such overpaid amounts.  The requesting party shall bear and pay the cost and
expense of such audit unless an underpayment of greater than ten percent (10%)
has occurred for the period in question, in which case the expense of the audit
will be paid for by the non-requesting party.
 
 
15.0  
INDEMNIFICATION AND INSURANCE.



 15.1 Indemnification by PhotoMedex. PhotoMedex shall defend, indemnify and hold
Galderma and its Affiliates, and their respective officers, directors,
employees, successors and assigns, harmless from and against any and all claims,
liabilities, losses, costs, actions, suits, damages and expenses, including
reasonable attorney’s fees (collectively, “Damages”), arising out of: (a) any
breach by PhotoMedex of any representation, warranty or covenant contained in
this Agreement; (b) any claims by third parties or other liabilities relating to
the performance or nonperformance of PhotoMedex’s obligations under this
Agreement; or (c) any claims brought by or on behalf of any employee or
consultant of PhotoMedex or its Affiliates in connection with his or her
employment or the performance of PhotoMedex’s obligations under this Agreement;
provided, however, that PhotoMedex shall not be required to indemnify Galderma
with respect to any damages hereunder to the extent the same is caused by any
negligent act or omission or intentional misconduct by Galderma or any of its
Affiliates or is otherwise covered by Galderma’s indemnification obligation in
Section 15.2.


 15.2 Indemnification by Galderma.  Galderma shall defend, indemnify and hold
PhotoMedex and its Affiliates, and their respective officers, directors,
employees, successors and assigns, harmless from and against any and all damages
arising out of: (a) any breach by Galderma of any representation, warranty or
covenant contained in this Agreement; (b) any personal injury (including death)
and/or property damage resulting from the handling, possession or use of the
Product; (c) any other liability arising out of the manufacture, marketing,
sale, labeling, distribution or use of the Product, including without
limitation, any actual or alleged infringement of any trademarks, know-how,
trade secrets, patent rights or other intellectual property rights of any person
or any violation of Applicable Laws and Regulations, including any failure to
manufacture the Product in accordance with Good Manufacturing Practice; or (d)
any claims brought by or on behalf of any employee or consultant of Galderma or
its Affiliates in connection with his or her employment or the performance of
Galderma’s obligations under this Agreement; provided, however, that Galderma
shall not be required to indemnify PhotoMedex with respect to any Damages
hereunder to the extent the same is caused by any negligent act or omission or
intentional misconduct by PhotoMedex or any of its Affiliates or is otherwise
covered by PhotoMedex’s indemnification obligation in Section 15.1.


 15.3 Indemnification Procedure.  A party (the “Indemnitee”) which intends to
claim indemnification under this Section 15.0 shall notify the other party (the
“Indemnitor”) within a reasonable time in writing

 
 

--------------------------------------------------------------------------------

 

of any action, claim or liability in respect of which the Indemnitee believes it
is entitled to claim indemnification, provided that the failure to give timely
notice to the Indemnitor shall not release the Indemnitor from any liability to
the Indemnitee to the extent the Indemnitor is not prejudiced thereby.  The
Indemnitor shall have the right, by notice to the Indemnitee, to assume the
defense of any such action or claim within the fifteen (15) day period after the
Indemnitor’s receipt of notice of any action or claim with counsel of the
Indemnitor’s choice and at the sole cost of the Indemnitor.  If the Indemnitor
does not so assume the defense of such claim, the Indemnitee may assume such
defense with counsel of its choice and at the sole cost of the Indemnitor.  If
the Indemnitor so assumes such defense, the Indemnitee may participate therein
through counsel of its choice, but at the sole cost of the Indemnitee. The party
not assuming the defense of any such claim shall render all reasonable
assistance to the party assuming such defense, and all reasonable out-of-pocket
costs of such assistance shall be paid for by the party determined ultimately
liable.  No such claim shall be settled other than by the party defending the
same, and then only with the consent of the other party which shall not be
unreasonably withheld; provided that the Indemnitee shall have no obligation to
consent to any settlement of any such action or claim which imposes on the
Indemnitee any liability or obligation which cannot be assumed and performed in
full by the Indemnitor, and the Indemnitee shall have no right to withhold its
consent to any settlement of any such action or claim if the settlement involves
only the payment of money by the Indemnitor or its insurer.


 15.4 Insurance.  At all times while this Agreement is in effect, each party
shall (a) maintain Product Liability and Commercial General Liability insurance,
or participate in a program of self-insurance, at limits not less than US
$2,000,000 per occurrence/US $10,000,000 aggregate; (b) if it terminates its
Commercial General Liability insurance policy during the term of this Agreement,
obtain and maintain the maximum available “extended discovery period” insurance
not to exceed one year beyond the term of this Agreement; (c) include the other
party and its Affiliates as “Additional Insureds” under its Commercial General
Liability/Property policy; (d) provide, within thirty (30) days of the other
party’s request, Certificates of Insurance verifying insurance limits agreed
upon as well as a thirty (30) day Notice of Cancellation or Non-Renewal.


 15.5 Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE IN ANY WAY IN
CONNECTION WITH ITS PERFORMANCE UNDER THIS AGREEMENT FOR ANY LOSS OF PROFIT OR
ANY OTHER SPECIAL DAMAGES OF THE OTHER PARTY, INCLUDING, BUT NOT LIMITED TO,
SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR OTHER DAMAGES (COLLECTIVELY, “SPECIAL
DAMAGES”). IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE FOR ANY PUNITIVE OR
EXEMPLARY DAMAGES.


 15.6 The terms of this Section 15.0 shall survive the expiration or earlier
termination of this Agreement for a period of three (3) years from the
expiration or earlier termination of this Agreement.

 
16.0  
REPRESENTATIONS AND WARRANTIES.



 16.1 By PhotoMedex.  PhotoMedex represents and warrants to Galderma that, as of
the Effective Date:


16.1.1 the execution, delivery and performance of this Agreement by PhotoMedex
does not conflict with, or constitute a breach of or under, any order, judgment,
agreement or instrument to which PhotoMedex is a party; and


16.1.2 the execution, delivery and performance of this Agreement by PhotoMedex
does not require the consent of any person or the authorization of (by notice or
otherwise) any governmental or regulatory authority.
 
 16.2 By Galderma.  Galderma represents and warrants to PhotoMedex that, as of
the Effective Date:


16.2.1 the execution, delivery and performance of this Agreement by Galderma
does not conflict with, or constitute a breach of or under, any order, judgment,
agreement or instrument to which Galderma is a party;

 
 

--------------------------------------------------------------------------------

 

16.2.2 Galderma has all material licenses, authorizations, permissions, consents
or approvals from any applicable governmental or regulatory authority or third
parties necessary to make, use, sell and offer to sell the Product, and the
execution, delivery and performance of this Agreement by Galderma does not
require the consent of any person or the authorization of (by notice or
otherwise) any governmental or regulatory authority;


16.2.3 the rights granted by Galderma to PhotoMedex hereunder do not conflict
with any rights granted by Galderma to any third party;


16.2.4 Galderma has provided or will provide to PhotoMedex all relevant and
material information regarding the Product;


16.2.5 to the best of Galderma’s knowledge, the manufacture, sale or import of
the Product will not infringe any patents or trademarks of any third party and,
to the best of Galderma’s knowledge, no third party is infringing in the
Territory any patent or trademark applicable to the Product;


16.2.6 there are no actions, suits, proceedings or claims relating to the
Product pending against Galderma, any of its Affiliates or, to the best of
Galderma’s knowledge, third parties from whom Galderma has obtained any
intellectual property rights covering the Product, or, to the best of Galderma’s
knowledge, threatened in writing against Galderma, any of its Affiliates or any
third party from whom Galderma has obtained any intellectual property rights
covering the Product, at law or equity, or before or by any court or by any
governmental or regulatory authority relating to the Product, or any matter
contemplated herein;


16.2.7 Galderma and its Affiliates or, to the best of Galderma’s knowledge,
third parties from whom Galderma has obtained any intellectual property rights
covering the Product, have all the rights in all intellectual property covering
the Product required to enable Galderma to make, use, sell and offer to sell the
Product and to grant to PhotoMedex the rights granted herein;


16.2.8 Galderma and its Affiliates hold all right, title and interest to the
Galderma Trademarks and all requisite license rights to the Product Trademarks,
and such trademarks are, to the best of Galderma’s knowledge, in full force and
Galderma will use its Commercially Reasonable Efforts to maintain or cause its
licensor to maintain such trademarks;


16.2.9 to the best of Galderma’s knowledge, no patent covering the Product has
been declared invalid and any patents covering the Product are in full force and
Galderma will use its Commercially Reasonable Efforts to maintain or cause its
licensor to maintain any such patents; and


16.2.10 to the best of Galderma’s knowledge, from the Effective Date, Product to
be distributed by Galderma will, at the time of shipment by or on behalf of
Galderma, not be misbranded, adulterated or otherwise prohibited under the terms
of the Act or comparable state laws or municipal law in which the definition of
adulteration or misbranding are substantially the same as those contained in the
Act; and such Product is not, at the time of such shipment, merchandise which
may not be introduced or delivered for introduction into interstate commerce
under the provisions of sections 301, 404 or 505 of the Act (21 U.S.C.A. §331,
§344 and §355); and such Product is merchandise which may be legally transported
or sold under the provisions of any other applicable federal, state or municipal
law.


16.2.11 To the best of Galderma’s knowledge, from the Effective Date,
promotional materials and labeling for the Product, supplied to PhotoMedex, will
be in compliance with all Applicable Laws and Regulations.

 
17.0 NOTICES.  Except as otherwise specifically provided herein, any notice or
other documents to be given under this Agreement shall be in writing and shall
be deemed to have been duly given if sent by overnight courier or confirmed
facsimile transmission to a party (followed by hard copy via mail) or delivered
in person to a party at the address or facsimile number set out below for such
party or such other address as the party may from time to time designate by
written notice to the other in accordance with this Section 17.0:

 
 

--------------------------------------------------------------------------------

 





If to Galderma:                      Galderma Laboratories, L.P.
14501 North Freeway
Ft. Worth, TX 76177
Attn:  President


with a copy of                       Same address
legal notices to:                    Attn:  Legal Services


If to PhotoMedex:                PhotoMedex, Inc.
147 Keystone Drive
        Montgomeryville, PA 18936
Attn: President

 


Any such notice or other document shall be deemed to have been received by the
addressee simultaneously with the transmission or delivery thereof.


18.0 ASSIGNMENT.  Neither party shall assign or otherwise transfer its rights or
obligations under this Agreement or any interest herein or right hereunder
without the prior written consent of the other party, and any such purported
assignment, transfer or attempt to assign or transfer any interest herein or
right hereunder shall be void and of no effect; except that each party may
assign all (but not less than all) of its rights and obligations hereunder to an
Affiliate or any of its successors in interest or acquirers of all or
substantially all of its assets to which this Agreement relates upon written
notice to the other party, provided that in the case of such an assignment, the
assigning party shall remain responsible for all of its obligations and
agreements set forth herein, notwithstanding such assignment and the Affiliate,
successor in interest or acquirer shall assume all of such party’s obligations
under this Agreement.  Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.


19.0 DISPUTE RESOLUTION.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to principles of
conflict of laws.  Both parties agree that they will use all reasonable efforts
to resolve any disagreement which may arise under this Agreement. Should the
parties be unable to resolve the dispute, the dispute shall be submitted for
resolution exclusively to the jurisdiction of the United States District Court
for the Northern District of Texas (Fort Worth Division), unless said court
declines to accept jurisdiction.  The parties expressly consent to the personal
jurisdiction of said courts.  Notwithstanding the foregoing, neither party shall
be precluded from seeking injunctive or other equitable relief in court in
connection with the enforcement of those sections of the Agreement that permit
actions for injunctive relief.


20.0 NON-WAIVER.  The failure of either party to enforce or to exercise, at any
time or for any period of time, any term of or any right arising pursuant to
this Agreement does not constitute, and shall not be construed as, a waiver of
such term or right, and shall in no way affect that party’s right later to
enforce or exercise such term or right.


21.0 SEVERABILITY.  In the event that any provision (or portion thereof) of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction or a governmental or regulatory authority, such provision (or
portion of provision) shall be construed and enforced as if it had been narrowly
drawn so as not to be invalid or unenforceable and the validity, legality and
enforceability of the enforceable portion of any such provision and the
remaining provisions shall not be adversely affected thereby.


22.0 RELATIONSHIP OF THE PARTIES.  The parties hereto are acting and performing
as independent contractors, and nothing in this Agreement creates the
relationship of partnership, joint venture, sales agency or principal and
agent.  Neither party is the agent of the other, and neither party may hold
itself out as such to any other person. All financial obligations associated
with each party’s business shall be the sole responsibility of such party.


23.0 PUBLIC ANNOUNCEMENTS.  The form and content of any public announcement to
be made by PhotoMedex regarding the execution or existence of this Agreement, or
the subject matter contained herein,

 
 

--------------------------------------------------------------------------------

 

shall be subject to the prior written consent of Galderma (which consent shall
not be unreasonably withheld, delayed or conditioned), except as may be required
by applicable law, in which case PhotoMedex shall give Galderma reasonable
advance notice and review of any such disclosure.


24.0 FORCE MAJEURE.  Neither party shall be liable to the other party for any
failure to perform as required by this Agreement if the failure to perform is
due to circumstances reasonably beyond such party’s control including, without
limitation, any act of God, civil disorder or commotion, act of aggression,
terrorism, fire, explosion, flood, drought, war, sabotage, embargo, utility
failure, product material shortage not reasonably foreseen, labor disturbance,
national health emergency, or appropriation of property (each, a “Force Majeure
Event”).  A party whose performance is affected by a Force Majeure Event shall
take prompt action using its Commercially Reasonable Efforts to remedy the
effects of the Force Majeure Event.


25.0 NON-SOLICITATION.   Each party agrees that during the Term or any Renewal
Term, and for a period of six (6) months after the termination of this
Agreement, that it shall refrain from, directly or indirectly soliciting for
employment any person employed by the other party.  Notwithstanding the
foregoing, neither party shall be precluded from employing any such employee of
the other party who contacts such party on his or her own initiative without any
direct or indirect solicitation by such party or who responds to a general
solicitation of employment not specifically directed toward employees of the
other party


26.0 ENTIRE AGREEMENT.  This Agreement and any and all documents or agreements
referenced herein contain all of the terms agreed to by the parties regarding
the subject matter of this Agreement and shall supersede any prior oral or
written agreements, understandings or arrangements between them.  This Agreement
may not be amended, modified, altered or supplemented except by means of a
written agreement or other instrument executed by both of the parties
hereto.  No course of conduct or dealing between the parties shall act as a
modification or waiver of any provisions of this Agreement.


 
 
 
 
 
 


IN WITNESS WHEREOF, the parties have caused their duly authorized representative
to execute this Agreement in duplicate originals.
 
 

 GALDERMA LABORATORIES, L.P.  PHOTOMEDEX, INC.        

 
 

         
/s/ Fournier
   
/s/ Dennis McGrath
 
Name:  Francois Fournier
   
Name: Dennis McGrath
 
Title:    President
   
Title:   President & CEO   
   Date:   1/11/10      Date:  1/7/10  

 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
FORM – QUARTERLY REPORT








Contains:


I.      Number of Product Calls
a.  Number of First Position Details
b.  Number of Second Position Details


II.      Information required by Marketing Plan


III.    Listing of Target Physicians, including names, addresses, and specialty


IV.   Other information as agreed upon

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
FORM – MARKETING PLAN






Contains:


I.      Photomedex’s plan and strategy for promotion, marketing and sale of the
Product.


II.     Number of estimated, annual Product Calls
a.  Number of First Position Details
b.  Number of Second Position Details


III.   Training programs


IV.   Other information as agreed upon



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
FORM – SALES REPORT




For the month beginning on     __________________    and ending
on _______________________ :




Gross Sales


less


Deductions:


Returns & Return Reserves


Managed Care Rebates


Patient Rebates


Government Rebates


Trade Allowances


Early Payment Discount


= Net Sales

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
GALDERMA TRADEMARKS




      Galderma
 
 
      [ex_99-14.jpg]
 
 
 
[galdermawlinelogo.jpg]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
PRODUCT TRADEMARKS










Metyixia Logo [ex_99-16.jpg]




Aktilite Logo [ex_99-17.jpg]



 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------